Civil action by plaintiff, an employee of the defendant, to recover damages for an alleged negligent injury caused by falling about nine feet down an elevator shaft.
According to plaintiff's testimony, the elevator which was used in moving hay and feed from one floor to another, was equipped with *Page 810 
gates and bars, but these had been discarded by the employees. Plaintiff had used the elevator daily for five years, and was permitted to exercise his own judgment in doing his work. He was engaged in loading a truck with hay from the second floor of the building when he fell and was injured. He stepped over three or four bales of hay into the open shaft, without looking, as he mistakenly thought the elevator was there.
After being out three weeks, plaintiff returned to his job and continued working for the defendant for eleven months thereafter when he was dismissed and this suit was instituted.
From a judgment of nonsuit entered at the close of plaintiff's evidence, he appeals, assigning error.
A careful perusal of the record leaves us with the impression that no error was committed by the trial court in nonsuiting the case. Scott v.Tel. Co., 198 N.C. 795, 153 S.E. 413.
Affirmed.